IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

MICHAEL POHL,
Case No. 3218-cv-00019
Plaintiff,
. District Judge Walter H. Rice
vs. : Magistrate Judge Sharon L. Ovington

COMMISSIONER OF THE SOCIAL : DECISION AND ENTRY
SECURlTY ADMINISTRATION

Defendant.

The Court has conducted a § n_olo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #13), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been
filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has
expired, hereby ADOPTS said Report and Recomrnendations.

It is therefore ORDERED that:

l. The Report and Recornrnendations docketed on April 3, 2019 (Doc. #13) is
ADOPTED in full;

2. No finding is made as to whether Plaintiff Michael Pohl was under a “disability"
within the meaning of the Social Security Act;

3. This case is remanded to the Social Security Administration under sentence 4 of 42
U.S.C. § 405(g) for further consideration consistent with the Report and
Recornmendations and this Decision and Entry; and

4. The case is terminated on the Court’s docket \®
M`/` f

Walter H.\Rice
United States District Judge

